Citation Nr: 0031473	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  98-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot and 
ankle disabilities.  

2.  Entitlement to service connection for a skin rash.  

3.  Entitlement to service connection for bilateral shin 
splints.  

4.  Entitlement to service connection for a chronic headache 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1980 
to March 1982.  

This appeal arises from a July 1997 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied the issues of entitlement to service connection 
for bilateral foot and ankle disabilities, a skin rash, 
bilateral shin splints, and a chronic headache disability.  

Additionally, by December 1998 and February 1999 rating 
actions, the RO denied the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
Following notification of these determinations, the veteran, 
in March 1999, submitted a notice of disagreement with the 
denial of her PTSD claim.  In July 1999, the RO furnished the 
veteran and her representative with a statement of the case 
concerning this issue.  Significantly, however, the veteran 
did not perfect an appeal of her PTSD claim by filing a 
substantive appeal.  Accordingly, the issue of entitlement to 
service connection for PTSD is not before the Board of 
Veterans' Appeals (Board) for appellate consideration at this 
time.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (2000).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

A review of the service medical records shows that the 
veteran received treatment during service for the 
disabilities in issue.  The May 1997 VA examinations resulted 
in diagnoses of bilateral great toe metatarsophalangeal joint 
arthritis (right greater than left) with bilateral mild 
hallux valgus, unresolved and intermittently symptomatic shin 
splints or tibial periosteitis, and migraines without aura.  
A VA skin examination conducted in June 1997 included an 
assessment of nummular eczema.

X-rays taken of the veteran's ankles were normal.  Subsequent 
x-rays taken of the veteran's feet in July 1998 showed small 
calcaneal spur and first metatarsal osteophytes.  In view of 
these facts, the Board is of the opinion that additional 
development is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for all claimed disorders since 
her release from active duty to the 
present which have not been previously 
submitted. 

3.  The RO should obtain the current 
treatment records from the Orlando VA 
Outpatient Clinic. 

4.  Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedist to determine the nature and 
etiology of any current bilateral foot or 
ankle disability and bilateral shin 
splints.  The claims folder, and a copy 
of this Remand, should be made available 
to the examiner for review prior to the 
evaluation.  The examiner should note 
receipt and review of such material in 
the examination report.  

All necessary tests should be conducted.  
Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should render an 
opinion as to whether it is as likely as 
not that any current bilateral foot and 
ankle disabilities and bilateral shin 
splints (if diagnosed) are related to the 
veteran's service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

5.  A VA should be conducted by a 
dermatologist to determine the nature and 
etiology of any current skin disorder.  
The claims folder, and a copy of this 
Remand, should be made available to the 
examiner for review prior to the 
evaluation.  The examiner should note 
receipt and review of such material in 
the examination report.  

All necessary tests should be conducted.  
Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should render an 
opinion as to whether it is as likely as 
not that any dermatological disorder 
diagnosed is related to the veteran's 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

6.  A VA examination by a neurologist 
should be conducted to determine the 
nature and etiology of any current 
chronic headache disorder.  The claims 
folder, and a copy of this Remand, should 
be made available to the examiner for 
review prior to the evaluation.  The 
examiner should note receipt and review 
of such material in the examination 
report.  

All necessary tests should be conducted.  
Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should render an 
opinion as to whether it is as likely as 
not that any headache disorder diagnosed 
is related to the veteran's service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

7.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for bilateral foot 
and ankle disabilities, a skin rash, 
bilateral shin splints, and a chronic 
headache disability.  If the benefits 
sought remain unfavorable to the veteran, 
the RO should furnish the veteran and her 
representative with a supplemental 
statement of the case which includes a 
discussion of all pertinent evidence 
received since the last supplemental 
statement of the case was issued in 
December 1998.  The veteran and her 
representative should then be given the 
appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
she is informed, but she does have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  By this Remand, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



- 7 -


